Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 23, 2019

                                     No. 04-18-00975-CV

                               IN RE Abelardo G. GONZALES,
                                         Appellant

                    From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2017 FLI 001815 C3
                                 Missy Medary, Judge Presiding


                                        ORDER

Sitting:        Rebeca C. Martinez, Justice
                Luz Elena D. Chapa, Justice
                Irene Rios, Justice

    The Relator’s Motion for Extension of Time to File Motion for Reconsideration is hereby
GRANTED. Time is extended until February 15, 2019.


                                                           PER CURIAM

           ATTESTED TO: _____________________
                       Keith E. Hottle
                       Clerk of Court